Citation Nr: 0408489	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
12, 1947 rating decision wherein the RO reduced the 
evaluation for psychoneurosis, hysteria, moderate with 
conversion elements and somatic complaints of chronic back 
strain (pychoneurosis) from 30 to 10 percent.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran had active service July 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.  The RO determined that the May 1947 
rating decision wherein the evaluation for psychoneurosis was 
reduced from 30 percent to 10 percent disabling did not 
constitute CUE.


FINDINGS OF FACT

1.  In April 1945 the RO granted entitlement to service 
connection for psychoneurosis, hysteria, considerable social 
and industrial incapacity, with a rating of 30 percent, 
effective from March 23, 1945.  

2.  In a May 12, 1947 rating decision, notice of which was 
sent to the veteran on the same date, the RO reduced the 
rating of psychoneurosis from 30 to 10 percent effective from 
July 13, 1947.

3.  The veteran did not appeal the May 12, 1947 rating 
decision.

4.  No evidence that was of record at the time of the May 12, 
1947 rating decision showed clearly and unmistakably that 
reduction of the rating of psychoneurosis, from 30 to 10 
percent was unwarranted.  

5.  The May 12, 1947 rating reduction was not effected in 
violation of applicable law.


CONCLUSIONS OF LAW

1.  The May 12, 1947 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The Veterans Claims Assistance Act of 2000 (the VCAA) 
does not apply to the claim that the May 12, 1947 rating 
decision constituted CUE.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

3.  The May 12, 1947 rating decision was not CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) 
(2003); Regulations and Procedures 1009(E) (revised effective 
August 5, 1946), 1172(A)-(C) (effective September 20, 1946).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
pending before VA as of that date.  The VCAA heightened the 
duty that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits before adjudicating their claims.  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, they define the requirements 
of the statute with additional specificity.  See 66 Fed. Reg. 
45,629.

The veteran's claim that the May 12, 1947 rating decision 
constituted CUE was submitted in March 2003, and therefore, 
was pending before VA as of the effective date of the VCAA.  
However, it is not a claim to which the VCAA applies.

By its terms, the VCAA applies only to a claim or application 
submitted by a "claimant."  38 U.S.C.A. § 5100.  The VCAA 
defines "claimant" as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  Id.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the VCAA did not 
apply to motions to revise Board decisions on grounds of CUE 
because such motions did not constitute claims or 
applications for benefits under the laws administered by VA 
but rather, collateral attacks on a prior decision concerning 
entitlement to those benefits, and individuals presenting 
such motions were not "claimant[s]" under the VCAA.  
Livesay, 15 Vet. App. at 179.

The Board finds that the same reasoning should obtain when 
the issue is whether rating decision of the agency of 
original jurisdiction contains CUE.  Accordingly, the Board 
will decide the claim that the May 12, 1947 rating decision 
contained CUE without consideration of the VCAA.


CUE

Factual Background

In April 1945 the RO granted entitlement to service 
connection for psychoneurosis, with a rating of 30 percent, 
from an effective date of March 23, 1945.  The RO granted 
service connection on the basis of a service medical and 
personnel records showing that the veteran was discharged 
from service in March 1945 with a diagnosis of hysteria, 
conversion-type, moderate, manifested by headache and 
backache.


In a May 12, 1947 rating decision, the RO reduced the rating 
of the service-connected disability, there characterized as 
psychoneurosis, hysteria, moderate with conversion elements 
and somatic complaints of chronic back strain, from 30 to 10 
percent and had an effective date of July 13, 1947.  Notice 
of the May 12, 1947 rating decision was sent to the veteran 
on May 12, 1947.  A copy of the notice, it was indicated 
there, was sent to the veteran's representative on the same 
date.  

The May 12, 1947 notice included statements that the 
reduction would not become effective for sixty days from the 
date of the notice; that the veteran could submit additional 
evidence within that sixty-day period; that he could have a 
hearing within the sixty-day period; and that if additional 
evidence were not submitted within the sixty-day period, the 
rating reduction would be placed into effect without further 
notice.  The May 12, 1947 notice also stated that the veteran 
could appeal the rating reduction at any time within one year 
from that date.

The veteran did not submit additional evidence or request a 
personal hearing within sixty days from the date of the May 
12, 1947 notice.  Nor did he initiate an appeal of the May 
12, 1947 rating decision by filing a notice of disagreement.

In March 2003, the veteran submitted a claim in which he 
alleged that the May 12, 1947 rating decision constituted 
CUE.  At the same time, his representative submitted written 
argument in support of this contention.  The representative 
submitted supplemental argument thereafter.


Analysis

The veteran and his representative argue that the May 12, 
1947 rating decision constituted CUE because it was effected 
in violation of regulatory provisions that governed the 
reductions of disability ratings.  The Board rejects this 
argument and furthermore, finds that the May 12, 1947 rating 
decision did not otherwise contain CUE.

Because the veteran did not appeal the May 12, 1947 rating 
decision, it is final.  38 C.F.R. § 7105(c).

A final decision by the Secretary is subject to revision on 
grounds of CUE.  If evidence established the error, the 
decision shall be reversed or amended.  38 C.F.R. § 3.105(a); 
see also 38 U.S.C.A. § 5109A.  

CUE has been defined by judicial precedent.  

A determination that CUE exists in a prior decision means 
that (1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," and (2) the error is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  Thus, CUE means "that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313-14.

Disagreement about the interpretation of the facts in the 
prior rating decision or other difference of opinion does not 
form the basis of an allegation that the prior decision 
contained CUE.  Russell, 3 Vet. App. at 313; Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  CUE, however, may 
consist of "failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Errors that would not have changed the outcome of the case, 
that is, harmless errors, do not rise to the level of CUE.  
Russell, 3 Vet. App. at 313.

A determination that a prior decision contains CUE "must be 
based on the record and the law that existed at the time of 
the prior [agency of original jurisdiction] or [Board] 
decision."  Russell, 3 Vet. App. at 314 (emphasis added).  

In the case at hand, the challenged rating reduction was 
effected in compliance the law that applied at the time that 
the decision was made.

The regulation dictating the procedures that the agency of 
original jurisdiction was obliged to follow in reducing a 
disability rating provided:  

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation sixty 
days from the date of rating, followed by 
the reduced evaluation.  In all such 
cases award action and approval will be 
processed at the time of rating but the 
date of submission and approval entered 
on the award form will be the date 
following expiration of the sixty-day 
period following the date of rating.  The 
reduction or discontinuance of the award 
shall become effective, in accordance 
with Veterans Regulation No. 2(a), Part 
I, paragraph III (b), on the last day of 
the month in which the approval of the 
award is effective.  In view of the time 
limitation the veteran will be promptly 
notified in writing at the time that such 
award action and approval are processed 
that the reduction or discontinuance will 
be effective as provided above, without 
further notice, if additional evidence is 
not submitted within the sixty-day 
period.  If the veteran submits 
additional evidence within the sixty-day 
period, the rating and all award or 
approval action processed in accordance 
with the foregoing shall be reconsidered 
and confirmed, modified or canceled as 
required.

Regulations and Procedures 1009(E) (revised effective August 
5, 1946).  Currently, these provisions, as revised, are 
contained in 38 C.F.R. § 3.105(e).  

The May 12, 1947 rating reduction was effected in compliance 
with Regulations and Procedures 1009(E).  

The Board notes that while Regulations and Procedures 
1009(E), by referring to "a change in physical condition," 
could be construed to concern the reduction of ratings of 
only physical disabilities.  However, the RO cited 
Regulations and Procedures 1009(E) as its authority for the 
May 12, 1947 rating reduction, and there was no separate 
regulation at that time governing reductions of ratings of 
psychiatric disabilities.  The Board concludes that the May 
12, 1947 rating reduction should be measured by this 
provision.

The May 12, 1947 rating decision had an effective date of 
July 13, 1947.  Thus, the May 12, 1947 rating decision 
extended the 30 percent evaluation of the veteran's 
psychoneurosis for sixty days from the date of the rating and 
instituted a reduced evaluation as of the date following 
expiration of that sixty-day period, all in compliance with 
the terms of the applicable regulation, Regulations and 
Procedures 1009(E).  In accordance with that regulation, the 
July 13, 1947 effective date of the May 12, 1947 rating 
decision represented the date of "approval" of the rating 
reduction.  

Regulations and Procedures 1009(E) provided that actual 
reduction in compensation payments would not be implemented 
until "the last day of the month in which the approval of 
the award is effective."  The Board notes that there is no 
documentation in the claims file showing, nor has the veteran 
or his representative alleged, that VA failed to follow this 
rule in instituting reduced payments.  Therefore, the Board 
concludes that reduced payments were instituted in compliance 
with the regulation.  See Ashley v. Derwinski, 2 Vet. App. 
62, 66 (1992) (a presumption of regularity attaches to the 
acts of public officials, and this presumption is refutable 
only by clear evidence to the contrary).

Thus, the May 12, 1947 rating reduction was established in 
accordance with the terms of Regulations and Procedures 
1009(E). 

In addition, the notice sent to the veteran and his 
representative concerning the rating reduction comported with 
the requirements of Regulations and Procedures 1009(E).  The 
veteran was promptly notified in writing of his due process 
rights under that provision to submit evidence (including, 
the notice specified, hearing testimony) within the sixty-day 
period following May 12, 1947.  

The notice informed the veteran that the decision to reduce 
the rating would not become effective during that sixty-day 
period.  The notice informed the veteran that if new evidence 
were offered during the sixty-day period, the decision to 
reduce the rating would be reconsidered.  The notice stated 
that if additional evidence were not offered during the 
sixty-day period, the decision to reduce the rating would be 
implemented without further notice.  

Thus, the notice of the May 12, 1947 rating reduction met the 
requirements of Regulations and Procedures 1009(E).

Other due process standards were also observed in conjunction 
with the May 12, 1947 rating reduction.  Although the terms 
of Regulations and Procedures 1009(E) did not require, the 
notice of the May 12, 1947 rating decision informed the 
veteran of the basis for the reduction: that the evidence of 
the current state of his psychoneurotic disability (the 
report of a special neuropsychiatric examination that VA 
performed in March 1947) justified the assignment of a 10 
percent rating, but not a 30 percent rating, under currently 
applicable rating criteria.  The Board notes, the notice of 
the May 12, 1947 rating decision gave the veteran the 
information he needed to exercise his right of appeal.

Accordingly, the Board cannot conclude that the rating 
reduction announced in the May 12, 1947 rating decision was 
effected in a manner that failed to comply with the 
provisions of Regulations and Procedures 1009(E) or otherwise 
denied the veteran due process in violation of applicable 
law.  See, e.g., Regulations and Procedures 1007 (revised 
effective January 18, 1943) (today codified as 38 C.F.R. 
§ 3.103(b)).




It is the veteran's and his representative's position, 
however, that the May 12, 1947 rating reduction did not meet 
the substantive adjudicative standard established by the 
applicable law.  Specifically, the representative argues that 
the adjudicative standard now embodied in 38 C.F.R. 
§ 3.344(a) governed the rating reduction of May 12, 1947 and 
was not observed.  

In its current form, 38 C.F.R. § 3.344(a) provides that 
before a disability rating may be reduced, there be a finding 
by the rating agency that material improvement in the 
disability has taken place.  Furthermore, 38 C.F.R. 
§ 3.344(a) requires that although material improvement may be 
reflected clearly by the evidence, the rating agency find 
that it appears from the evidence that it is "reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  See 38 C.F.R. § 3.344(a) 
(2003).  

The representative's argument that this adjudicative standard 
should be applied to determine whether the May 12, 1947 
rating reduction was clearly and unmistakably erroneous lacks 
merit because, by the terms of 38 C.F.R. § 3.344(c), the 
adjudicative standard of 38 C.F.R. § 3.344(a) applies only to 
reductions of disability ratings that have been in effect for 
five years or more prior to the date of reduction, 
see38 C.F.R. § 3.344(c) (2003), and the 30 percent rating of 
the veteran's psychoneurosis was in effect for less than five 
years.  See Brown v. Brown, 5 Vet. App. 413, 417 (five-year 
period measured from effective date of award at issue).  
Furthermore, even if the rating of the veteran's 
psychoneurotic disability had been in effect for five years 
or more, 38 C.F.R. § 3.344 was not made retroactive and so, 
would not have applied to the May 12, 1947 rating reduction.

The provision that was in effect at the time of the May 12, 
1947 rating reduction of which 38 C.F.R. § 3.344 is the 
current regulatory expression was Regulations and Procedures 
1172(A) (revised effective September 20, 1946).  This 
provision imposed virtually the same adjudicative standard 
for the reduction of a disability rating as is embodied in 
the current regulation.  



However, like the current regulation, Regulations and 
Procedures 1172(A) was inapplicable to disability ratings 
that had been in effect for less than five years.  See 
Regulations and Procedures 1172(C) ("The above provisions 
[to include Regulations and Procedures 1172(A)] apply to 
permanent ratings, or to those which on account of their long 
continuance at the same level (five years or more) are on a 
parity with permanent ratings.").  

Therefore, the adjudicative standard imposed by Regulations 
and Procedures 1172(A) (revised effective September 20, 1946) 
did not apply to the May 12, 1947 rating reduction.  The RO 
was not obliged to observe this standard in reducing the 
rating of the veteran's psychoneurotic disability and 
therefore, the standard may not be applied to determine 
whether the May 12, 1947 rating decision was clearly and 
unmistakably erroneous.

Nor can the Board conclude that the RO failed to consider the 
relevant facts in reducing the rating of the veteran's 
psychoneurotic disability in May 1947.  Of record, and the 
basis for the rating decision, was the report of a special 
neuropsychiatric examination that VA performed in March 1947.  
The examination report could have been construed reasonably 
to signify that the examiner did not find that the veteran 
was suffering from a severe psychoneurotic disability or one 
marked by "considerable" industrial impairment, one of the 
disability characteristics upon which the 30 percent rating 
was based.  The examination report did not characterize the 
veteran's psychoneurotic disability as severe in either the 
commentary or the diagnosis, and it observed of the veteran:  
"He is preoccupied and self-absorbed with various somatic 
complaints which are definitely without organic basis.  In 
the several jobs he quit, he frankly admits that none of his 
employers ever made complaints about his work."  

In the May 12, 1947 rating decision, the RO classified the 
veteran's psychoneurotic disability under Diagnostic Code 
9100, the diagnostic code concerning "[h]ysteria, 
conversion" in the schedule for rating disabilities as 
revised effective in 1946.  

Under that diagnostic code, a 30 percent evaluation was 
authorized for a "[m]oderately severe" disability marked by 
features productive of "considerable social and industrial 
inadaptability" and a 10 percent evaluation for a disability 
that was "[m]oderate."  The RO determined in the May 12, 
1947 rating decision that the veteran's psychoneurotic 
disability did not currently meet the criteria for the 30 
percent rating.  It is not "undebatable" that the RO's 
determination of what the evidence showed was unreasonable or 
incorrect.  Disagreement about the adjudicator's 
interpretation of the facts, without more, does not support 
an allegation that the resulting decision contained CUE.  
Russell, 3 Vet. App. at 313-14; Thompson, 1 Vet. App. at 253.

Accordingly, the Board finds that the May 12, 1947 reducing 
the rating of the veteran's service-connected psychoneurosis 
from 30 to 10 percent did not contain CUE.  38 C.F.R. § 
3.105(a).


ORDER

The May 12, 1947 rating decision wherein the RO reduced the 
rating of psychoneurosis, hysteria, moderate with conversion 
elements and somatic complaints of chronic back strain from 
30 to 10 percent not having constituted CUE, the appeal is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



